DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Gove (US 2016/0127641 A1).

Concerning claim 1, Dumm et al. (hereinafter Dumm) teaches an animal information management system, comprising:
a processor (fig. 2: control module 102/processor 120),
wherein the processor is configured to:
obtain identification information of an animal included in a first image (fig. 5: 212 & ¶¶0080-0081), based on the first image captured by an imaging device during patrol imaging of a predetermined region in a first zoom setting in which only part of the predetermined region is an imaging target, the animal being included in animals present in the predetermined region (¶¶0070-0071: wherein the initial zoom setting of camera 106 is configured such that livestock animals can be images as they pass by the camera (i.e., only part of the predetermined region is an imaging target)); and
capture a second image including the animal (¶0071: a second one of the one images captured by camera 106 are used to estimate the weight of one or more of the livestock animals). Not explicitly taught is capturing the second image at a second zoom setting having a zooming magnification lower than a zooming magnification of the first zoom setting when the processor determines that the identification information is successfully obtained.
Gove teaches a system for autonomous media capturing, wherein the system operates to capture a second image at a second zoom setting having a zooming magnification lower than a zooming magnification of the first zoom setting (¶0106: the auto-camera photo/pose expert system defines positioning/photo pose rules that control the media capture device (MCD) to create visual information (e.g., pictures or video) at a zoomed out (i.e., lower zooming magnification) view compared to previously captured visual information) when the processor determines that the identification information is successfully obtained (¶0106: controlling the zoom magnification setting comes after discovery of location of tags on a person (i.e., successfully identifying identification information)). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Dumm and Gove to capture a second image at a zoom setting that is lower from the zoom setting of a first image. Such a modification would allow the Dumm invention to capture images of objects with the proper position and border depending on the scene content (Gove, ¶0106).

Concerning claim 4, Dumm teaches the animal information management system according to claim 1, wherein: 
the processor is configured to estimate a weight of the animal based on a shape and a size of the animal in the second image (fig. 7 & ¶¶0094-0096).

Concerning claim 5, Dumm further teaches the animal information management system according to claim 1, 
wherein identification members are attached to the animals (fig. 3: 104; ¶0074), each of the identification members indicating the identification information of the animal by one or more alphanumeric characters or other characters or color (¶0074), and
the processor configured to obtain the identification information of the animal by detecting the identification member included in the first image (¶¶0080-0081). Not explicitly 

Claim 9 is rejected under the same rationale as claim 1 for being the corresponding animal information management method.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Gove (US 2016/0127641 A1), further in view of Ogata et al. (WO 2017134909 A1).

Concerning claim 2, Dumm in view of Gove teaches the animal information management system according to claim 1. Not explicitly taught is the system, wherein: the processor is to obtain position information of the animal based on the first image; and further comprising a storage configured to store the identification information and the position information in association with each other.
Ogata et al. (hereinafter Beckham) teaches a system for efficiently maintaining the health of livestock, comprising: 
a processor to obtain position information of the animal based on the first image (¶0024: number of steps of cow B30; ¶0047: movement history); and 
¶0047: movement history of cow B30). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate the teachings of Ogata into the Dumm in view of Gove invention in order to track the movement of a particular animal among a group of monitored livestock.

Concerning claim 3, Ogata further teaches the animal information management system according to claim 2, wherein:
the processor is configured to estimate an amount of movement of the animal during a predetermined period based on the position information of the animal obtained during the predetermined period (¶0024: number of steps of cow B30; ¶0051).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Gove (US 2016/0127641 A1), further in view of Betts-Lacroix et al. (US 2019/0037800 A1).

Concerning claim 6, Dumm in view of Gove teaches the animal information management system according to claim 1. Not explicitly taught is the system, wherein each of the animals is ear-notched, and the processor is configured to obtain the identification information of the animal by detecting the ear notch of the animal included in the first image.
Betts-Lacroix et al. (hereinafter Betts-Lacroix) teaches a device of identification and classification of rodent cognition and emotion, 
0158). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Dumm in view of Gove and Betts-Lacroix and use ear-notched markings in order to identify animals. This method is well-known in the art and would amount to a mere simple substitution of one known element for another to obtain predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Gove (US 2016/0127641 A1), further in view of Betts-Lacroix et al. (US 10,398,316 B1).

Concerning claim 7, Dumm in view of Gove teaches the animal information management system according to claim 1. Not explicitly taught is the system, wherein the processor is configured to obtain the identification information of the animal by performing facial recognition of the animal included in the first image.
Betts-Lacroix et al. (hereinafter Lacroix 316’) teaches an apparatus for determining physiological characteristics of experimental animals based upon infrared and visible light images,
wherein the processor is configured to obtain the identification information of the animal by performing facial recognition of the animal included in the first image (col. 10, ll. 24-63). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Dumm in .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dumm et al. (US 2021/0045361 A1) in view of Gove (US 2016/0127641 A1), further in view of Wilkinson et al. (US 10,398,316 B1).

Concerning claim 8, Dumm in view of Gove teaches the system according to claim 1. Not explicitly taught is the system, wherein the processor is configured to obtain the identification information of the animal by detecting a silhouette of the animal included in the first image. 
Wilkinson, in a similar field of endeavor, teaches an apparatus for growing life forms under remote influence, wherein a processor is configured to obtain the identification information of the animal by detecting a silhouette of the animal included in the first image (¶¶0046-0047: identifying plant or animal species by shape). Given this teaching, it would have been obvious for a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teachings of Dumm in view of Gove with Wilkinson’s shape analysis in order to detect an animal’s silhouette. This method is well-known in the art and would amount to a mere simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks, filed 11/18/2021, with respect to the rejection of claims 1-8 under 35 U.S.C. §112(b) have been fully considered and are persuasive. In light of Applicant’s amendments, the claims no longer invoke 35 U.S.C. 35 U.S.C. §112(f) rendering the rejection 8 under 35 U.S.C. §112(b) moot. Accordingly, the rejection is withdrawn.

Applicant’s arguments, see pages 6-9 of the remarks, filed 11/18/2021, with respect to the rejection of claims 1-9 under 35 U.S.C. §103 have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/James M Anderson II/Primary Examiner, Art Unit 2425